IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10061
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

                        MARTIN CAMARGO-MACIAS,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 6:00-CR-39-1-C
                         --------------------
                             May 30, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Martin

Camargo-Macias (“Camargo”) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Camargo has filed a response.   Our independent review of

the brief, response, and the record discloses no nonfrivolous

issue.    Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.